                      Case
                    Case    1:20-cv-00623-LTS Document
                         1:20-cv-03387-LTS-GWG         32 9Filed
                                                 Document        05/15/20
                                                              Filed 05/15/20Page 1 of
                                                                              Page  12of 2
        
                                                        LAW OFFICES OF
WILLIAM L. JUSKA, JR.
JAMES L. ROSS*                              FREEHILL HOGAN & MAHAR LLP                               NEW JERSEY OFFICE
                                                                                                     549 SUMMIT AVENUE
ERIC E. LENCK                                           80 PINE STREET                           JERSEY CITY, N.J. 07306-2701
JOHN J. WALSH*                                                                                    TELEPHONE (973) 623-5514
PETER J. GUTOWSKI                                  NEW YORK, N.Y. 10005-1759                       FACSIMILE (973) 623-3813
WAYNE D. MEEHAN*
DON P. MURNANE, JR.U                                   TELEPHONE (212) 425-1900                           ___________
THOMAS M. RUSSO
THOMAS M. CANEVARI†                                     FACSIMILE (212) 425-1901                     CONNECTICUT OFFICE
MICHAEL FERNANDEZ*                                                                                  246 MARGHERITA LAWN
JOHN F. KARPOUSIS*U                                   E-MAIL: reception@freehill.com                 STRATFORD, CT 06615
MICHAEL E. UNGER*†                                                                                TELEPHONE: (203) 921-1913
WILLIAM J. PALLAS*
                                                            www.freehill.com                       FACSIMILE (203) 358-8377
GINA M. VENEZIAqU
JUSTIN T. NASTRO*                                                                                         ___________
MANUEL A. MOLINA
DANIEL J. FITZGERALD*†U                                   May 15, 2020                                   OF COUNSEL
BARBARA G. CARNEVALE*                                                                                GEORGE B. FREEHILL
ERIC J. MATHESON*                                                                                    PATRICK J. BONNER*
MICHAEL D. TUCKER*¸
                                                                                                     MARK F. MULLER
RYAN BYRNES*
                                                                                                     HILARY K. JONCZAK‡
WILLIAM H. YOST*
J. TANNER HONEA*ಾ
                                                                                               ‡ ADMITTED IN FLORIDA ONLY. PRACTICE
YAAKOV U. ADLER                                                                               LIMITED TO FEDERAL ADMINISTRATIVE LAW
MICHAEL J. DEHART
ADAM DEITZ†
MATTHEW J. PALLAY*

* ALSO ADMITTED IN NEW JERSEY
† ALSO ADMITTED IN CONNECTICUT
U
  ALSO ADMITTED IN WASHINGTON, D.C.                                                      Our Ref: 491-18/DPM
q ALSO ADMITTED IN LOUISIANA
¸ ALSO ADMITTED IN PENNSYLVANIA
ಾ ALSO ADMITTED IN TEXAS



        Via ECF
                                                                                   MEMO ENDORSED
        The Honorable Laura Taylor Swain
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312

                                  Re:   Luzar Trading S.A. v. Tradiverse Corporation,
                                        20-cv-623 (LTS)

                                        -and-

                                        Tradiverse Corporation v. Luzar Trading S.A.,
                                        20-cv-3387 (LTS)


        Dear Judge Swain:
                We represent Luzar Trading S.A. (“Luzar”), which is the Petitioner in civil action no. 20-
        cv-623, and the Respondent in civil action no. 20-cv-3387. As the Court is aware, both of these
        related actions involve competing petitions to confirm/vacate final arbitration awards in two
        arbitration proceedings between Luzar and Tradiverse Corporation (“Tradiverse”). We write on a
        joint basis with counsel for Tradiverse in response to the Court’s Order dated May 6th (Dkt. 30 in
        20-cv-623 & Dkt. 7 in 20-cv-3387) setting forth the parties’ respective “positions as to whether
        these two actions should be consolidated for briefing.”
               While the parties do not object to the matters being heard as related actions, the briefing
        concerning Luzar’s Petition to Confirm/Tradiverse’s Cross-Petition to Vacate in case no. 20-cv-
        623 is now fully complete. As such, the parties do not believe that the two actions need to be
                                                                    1
        525724.1                                                    
        
          Case
        Case    1:20-cv-00623-LTS Document
             1:20-cv-03387-LTS-GWG         32 9Filed
                                     Document        05/15/20
                                                  Filed 05/15/20Page 2 of
                                                                  Page  22of 2



consolidated for briefing, other than to note that the parties agree that, to the extent this Court
seeks to hear any oral arguments on the respective motions and petitions in the two cases, that
the parties would consent to such arguments being held on the same date.
        The parties have conferred and respectfully request that the Court enter the following
briefing schedule on Tradiverse’s Petition to Vacate/Luzar’s contemplated Cross-Petition to
Confirm in case no. 20-cv-3387:

            x   June 10 – Submission of Luzar’s Memo of Law in Opposition to Tradiverse’s
                Petition to Vacate/in Support of Luzar’s Petition to Confirm

            x   July 8 – Submission of Tradiverse’s Memo of Law in Reply to Luzar’s
                Opposition to Tradiverse’s Petition to Vacate/in Opposition to Luzar’s Petition to
                Confirm

            x   July 22 – Submission of Luzar’s Memo of Law in Reply to Tradiverse’s
                Opposition to Luzar’s Petition to Confirm
        We thank the Court for its attention to this matter.
                                                       Respectfully submitted,
                                                       FREEHILL, HOGAN & MAHAR LLP

                                                       /s/ Michael J. Dehart

                                                       Don P. Murnane, Jr.
                                                       Michael J. Dehart




            The proposed briefing schedule for 20 CV 3387 is approved, and the May 22, 2020,
           conference in 20 CV 623 is adjourned sine die. The matters in both cases will be taken on
            submission unless the Court decides to hear oral argument, in which case an order

            scheduling argument will be entered. The Clerk of Court is requested to docket this
            endorsed order in each of the above-captioned cases.

            SO ORDERED.
            5/15/2020
            /s/ Laura Taylor Swain, USDJ




                                                  2
525724.1                                          
                           FREEHILL, HOGAN & MAHAR LLP
